UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 11, 2009 THE L.S. STARRETT COMPANY (Exact Name of Registrant as Specified in Charter) Massachusetts 1-367 04-1866480 (State or Other Jurisdiction of Incorporation (Commission File Number) (IRS Employer Identification No.) 121 Crescent Street Athol, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:978-249-3551 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Mr. Randall J. Hylek, Chief Financial Officer and Treasurer, voluntarily resigned from the Company effective September 11, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE L.S. STARRETT COMPANY Date: September 17, 2009 By: /s/ Douglas A. Starrett Douglas A. Starrett President and CEO
